department of the treasury int ernal revenue service washington d c date of f i c e of c h i e f c ou n s e l number release date cc p a apjp br3 wta-n-114181-00 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel baltimore cc sb bal from subject assistant chief_counsel administrative provisions and judicial proceedings cc p a apjp validity of form_2750 waiver extending statutory period for assessment of trust fund recovery penalty this field_service_advice responds to your request for advice dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice wta-n-114181-00 legend taxpayer a b state a date a date b date c date d date e date f date g date h date date date date date date date date date date date date date date date date issues whether sec_6501 applies to the facts of this case if sec_6501 applies to this case whether the service complied with this code provision if the service did not comply with sec_6501 whether form_2750 waiver extending statutory period for assessment of trust fund recovery penalty secured in this case is valid conclusion sec_1 sec_6501 applies to the facts of this case wta-n-114181-00 the facts of this case show that the service did not comply with sec_6501 when requesting the consents executed here the form_2750 waiver extending statutory period for assessment of trust fund recovery penalty secured in this case is not valid facts taxpayer is a state a corporation one hundred percent of taxpayer’s stock is owned by a on date taxpayer filed delinquent employment_tax returns for the taxable quarters ending on date a date b date c date d date e date f date g and date h these liabilities were assessed but remain unpaid the first entry in the case history states that the case had been received in inventory on date thereafter the case history states that the revenue_officer contacted the responsible_person a regarding the unpaid employment_tax liabilities subsequently the revenue_officer met with a and his representative the revenue_officer advised a to submit forms 433-a collection information statement for individuals and 433-b collection information statement for businesses the case history states that the forms 433-a and 433-b were received from a’s representative although it does not note the date of receipt the revenue_officer gathered third party information regarding the assets of taxpayer during the period from date to date the revenue_officer also located the former wife of a b in order to determine the extent of her liability as a responsible_person if any the case history reflects that a letter meeting scheduled with taxpayer requesting an appointment with a on date was prepared on date the case history states in an entry dated date that a submitted a form_656 offer_in_compromise on date however this offer was determined to be incomplete not processable and therefore could not be accepted for consideration the revenue_officer returned the form_656 to a on date and requested that a resubmit the offer within days also on date the revenue_officer computed the amount of the trust fund recovery penalty noting that the amount had not yet been assessed on date the corrected form_656 was received back from a the revenue_officer signed the form_656 and submitted it for processing on the same day on date the revenue_officer contacted a and b to request an appointment so that each could sign a form_2750 waiver extending statutory period for assessment of trust fund recovery penalty with respect to the unassessed trust fund recovery penalties the case history reflects that the revenue_officer obtained appointments with both a and b to sign the forms on date on date the revenue_officer faxed copies of the signed forms to her manager on date the revenue_officer annotated the case history to document that the signed forms had been obtained in separate meetings with a and b the form_2750 covered the taxable wta-n-114181-00 periods ending date a date b date c date d date e date f date g and date h on date the revenue_officer updated the case history to note receipt of an email from the southeast region compliance function advising that consents to extend the period of limitations are subject_to sec_6501 and advising that cases should be coordinated with counsel as appropriate the revenue_officer then sought advice regarding the instant consents from district_counsel district_counsel in turn sought advice from this office the service did not make protective assessments of the trust fund recovery penalty against a or b before the execution of the forms on or about date the revenue_officer did not mail a copy of letter request to extend statute to a or b the revenue_officer did not provide a copy of publication to a or b the revenue_officer did not advise either a or b of the provisions of sec_6501 law and analysis issue whether sec_6501 applies to the facts of this case sec_6501 was added to the code by section b of the irs restructuring and reform act of rra publaw_105_206 112_stat_685 sec_6501 provides that the service shall notify the taxpayer of their right to refuse to extend the period of limitations for assessment or to limit such extension to particular issues or to a particular period of time on each occasion when the taxpayer is requested to provide an extension the legislative_history of this provision states that congress believed that taxpayers should be fully informed of their rights with respect to the statute_of_limitations on assessment congress expressed concern that in some cases taxpayers were not fully aware of their rights to refuse to extend the statute_of_limitations and have felt that they had no choice but to agree to extend the statute_of_limitations upon the request of the service see h_r conf_rep no pincite sec_6501 applies to each request to extend the period of limitations for assessment made after date because the request that a and b extend the period of limitations for assessment of the trust fund recovery penalty occurred on date after the effective date of sec_6501 we conclude that sec_6501 applies here in addition we believe the requirement of sec_6501 to advise the taxpayer applies to the period of limitations for assessment of the trust fund recovery penalty sec_6672 failure to collect or pay over tax or attempt_to_evade_or_defeat_tax also commonly referred to as the trust fund recovery penalty imposes a one-hundred percent penalty on responsible persons if the wta-n-114181-00 responsible_person willfully fails to pay over to the government the amount of taxes otherwise due 808_f2d_411 5th cir courts have held that the sec_6672 penalty is a return based penalty because it is not separate and distinct from the underlying employment_tax liability rather the penalty is a mechanism for collecting the underlying employment_tax liability therefore the assessment of the sec_6672 penalty is subject_to the period of limitations on assessment provided in sec_6501 see eg 68_f3d_69 3d cir aff’g u s dist lexis d n j acq a o d 1996_2_cb_1 issue if sec_6501 applies to this case whether the service complied with this code provision since we have concluded sec_6501 applies to the period of limitations for assessment of the trust fund recovery penalty the issue becomes whether the service has complied with this code provision the service must satisfy the requirements of sec_6501 by advising the taxpayers of the provisions set forth in sec_6501 congress intended that the service follow sec_6501 when soliciting consents to extend the period of limitations on assessment here neither a or b was advised of sec_6501 when the consents that were later executed were requested the facts show that the revenue_officer did not advise the responsible persons or their representative of the sec_6501 provision either orally or in writing or by providing the taxpayer with a copy of publication extending the tax_assessment period accordingly we believe the service has not complied with sec_6501 issue if the service did not comply with sec_6501 whether form_2750 waiver extending statutory period for assessment of trust fund recovery penalty secured in this case is valid since we have already concluded that sec_6501 was not complied with we conclude that the waiver secured here is not valid case development hazards and other considerations we have concluded that the forms secured in this case are not valid we understand from the case history that letter which requests that the taxpayer execute a consent to the assessment of the trust fund recovery penalty and forms proposed assessment of trust fund recovery penalty were mailed to a and b on date we have been advised that neither a or b returned a signed form_2751 to the service wta-n-114181-00 your request for advice states that the revenue_officer recalls telling both a and b that the waiver was being sought as an alternative to assessment of the trust fund recovery penalty you suggest that this statement shows that the request for the consent complied with the spirit of sec_6501 in our view however advising a taxpayer that the internal_revenue_code provides him with certain rights and advising the taxpayer that the service will not assess a penalty if he executes a consent to extend the period of limitations are different matters moreover the code does not provide an exception to its requirements that the service advise the taxpayer of the sec_6501 provisions the legislative_history suggests that congress intended to prevent the service from overreaching taxpayers this case presents the litigating hazard that the service did not advise a or b of the provisions of sec_6501 moreover the revenue_officer concluded that b could be held liable as a responsible_person for only two of the taxable quarters at issue b signed a form_2750 agreeing to extend the period of limitations for assessment of the trust fund recovery penalty for a total of eight taxable quarters please call the branch number if you have any further questions
